--------------------------------------------------------------------------------

 
Exhibit 10.8
 
REPAYMENT GUARANTY
 
THIS REPAYMENT GUARANTY (as amended, modified, extended, and renewed from time
to time, the “Guaranty”), dated as of March 14, 2007, is made by FRANKLIN COVEY
PRINTING, INC., a Utah corporation, FRANKLIN DEVELOPMENT CORPORATION, a Utah
corporation, FRANKLIN COVEY TRAVEL, INC., a Utah corporation, FRANKLIN COVEY
CATALOG SALES, INC., a Utah corporation, FRANKLIN COVEY CLIENT SALES, INC., a
Utah corporation, FRANKLIN COVEY PRODUCT SALES, a Utah corporation, FRANKLIN
COVEY SERVICES, L.L.C., a Utah limited liability company, and FRANKLIN COVEY
MARKETING, LTD., a Utah limited partnership (individually and collectively, as
the context requires, and jointly and severally, “Guarantor”), in favor of ZIONS
FIRST NATIONAL BANK, a national banking association (“Lender”), in conjunction
with the Loan made to FRANKLIN COVEY CO., a Utah corporation (“Borrower”), by
Lender pursuant to the Loan Agreement.
1.                   DEFINITIONS.  Except as otherwise provided in this
Guaranty, all terms defined in the Loan Agreement shall have the same meaning
when used in this Guaranty.  In addition, the following terms shall have the
following meanings:
(a)                “Change of Control” (a) means the closing of a sale or other
disposition of all or substantially all of Guarantor’s assets; (b) shall be
deemed to have occurred at such time as a “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended), becomes the “beneficial owner” (as defined in Rule 13d3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than fifty percent (50%) of the total voting power of all classes of stock then
outstanding of Guarantor entitled to vote in the election of directors; or (c)
Guarantor’s merger into or consolidation with any other entity, or any other
reorganization or transfer, directly or indirectly, of the ownership interests
in Guarantor, in which the holders of the outstanding ownership interests in
Guarantor immediately prior to such transaction receive or retain, in connection
with such transaction on account of their ownership interests, ownership
interests representing less than fifty percent (50%) of the voting power of the
entity surviving such transaction; provided, however, that a Change of Control
shall not include a merger effected exclusively for the purpose of changing the
domicile of Guarantor or a merger of a Guarantor into Borrower or another
Guarantor.
(b)                “Guarantor Loan Documents” means this Guaranty and any other
guaranties, agreements, documents, or instruments now or hereafter executed by
Guarantor evidencing, guarantying, securing or otherwise related to the
Guarantor Obligations or the Loan, as this Guaranty and such other guaranties,
agreements, documents, and instruments may be amended, modified, extended,
renewed, or supplemented from time to time.
(c)                “Guaranty” means this Guaranty, as it may be amended,
modified, extended, and renewed, from time to time.
(d)                “Loan” means a revolving line of credit in the maximum
principal amount of SEVEN MILLION AND NO/100 DOLLARS ($7,000,000.00) made to
Borrower by Lender pursuant to the Loan Agreement.
(e)                “Loan Agreement” means that certain Revolving Line of Credit
Agreement of approximate even date herewith between Borrower and Lender, as
amended, modified, extended or renewed from time to time.
(f)                 “Loan Party” means Borrower, Guarantor, and each other
person that from time to time is obligated to Lender under any Loan Document or
grants any of the Collateral.
(g)                “Obligations” means the following:
(i)                 Payment of principal, interest, costs, expenses, fees, and
other amounts under the Note or other Loan Documents;
(ii)               Payment of all other amounts payable from time to time by
Borrower under the Loan Documents; and
(iii)             The prompt and complete performance of the obligations of
Borrower, as set forth in the Loan Agreement and other Loan Documents.
(h)                Actions by Lender.  Unless otherwise expressly provided in
this Guaranty, all determinations, consents, approvals, disapprovals,
calculations, requirements, requests, acts, actions, elections, selections,
opinions, judgments, options, exercise of rights, remedies or indemnities,
satisfaction of conditions or other decisions of or to be made by Lender under
this Guaranty shall be made in the reasonable discretion of Lender.  Any
reference to Lender’s “sole and absolute discretion” or similar phrases has the
meaning represented by the phrase “sole and absolute discretion, acting in good
faith”.
2.                   GUARANTY. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT
AND SUFFICIENCY OF WHICH GUARANTOR ACKNOWLEDGES, GUARANTOR UNCONDITIONALLY AND
IRREVOCABLY,  AND JOINTLY AND SEVERALLY, GUARANTEES  THE FULL PAYMENT AND
PERFORMANCE WHEN DUE, BY ACCELERATION OR OTHERWISE, OF EACH AND ALL
OBLIGATIONS.  GUARANTOR AGREES THAT IMMEDIATELY UPON A FAILURE IN PAYMENT OR
PERFORMANCE WHEN DUE OF ANY OR ALL OBLIGATIONS, GUARANTOR WILL PAY TO LENDER THE
FULL AMOUNT OF, OR PERFORM IN FULL, SUCH OBLIGATIONS.  ALL PAYMENTS UNDER THIS
GUARANTY SHALL BE MADE TO LENDER IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA
AT THE ADDRESS OF LENDER DESIGNATED IN THE LOAN AGREEMENT OR SUCH OTHER LOCATION
AS LENDER MAY DESIGNATE IN WRITING.  ANY AMOUNT PAYABLE UNDER THIS GUARANTY NOT
PAID WHEN DUE, AND ANY JUDGMENT FOR SUCH AN AMOUNT AND INTEREST THEREON, SHALL
BEAR INTEREST AT THE DEFAULT INTEREST RATE FROM THE DUE DATE OR SUCH JUDGMENT
DATE, RESPECTIVELY, UNTIL SUCH AMOUNT AND INTEREST THEREON ARE PAID IN FULL. 
GUARANTOR AGREES TO PAY SUCH INTEREST ON DEMAND.  ALL OF GUARANTOR’S OBLIGATIONS
HEREUNDER WILL BE PAID AND PERFORMED BY GUARANTOR WITHOUT COUNTERCLAIM,
DEDUCTION, DEFENSE, DEFERMENT, REDUCTION, OR SET-OFF (all of the foregoing
obligations of Guarantor and any and all other obligations, duties and
responsibilities of Guarantor hereunder shall be referred to herein collectively
as the “Guarantor Obligations”).
3.                   SECURITY.  Payment and performance of the Guarantor
Obligations by Guarantor shall be secured by a Security Agreement of even date
herewith by and between Guarantor and Lender, creating a first priority security
interest in all personal property assets of each Guarantor.
4.                   GUARANTOR REPRESENTATIONS AND WARRANTIES.  Guarantor
represents and warrants to Lender as of the date of this Guaranty:
(a)                Organization and Powers.  Guarantor is either a corporation,
a limited liability company, or a limited partnership duly organized and validly
existing under the laws of the State of Utah.  Guarantor has all requisite power
and authority, rights and franchises to own and operate its properties, to carry
on its business as now conducted and as proposed to be conducted, and to enter
into and perform this Guaranty and the other Loan Documents to which it is a
party.  The address of Guarantor’s chief executive office and principal place of
business is c/o Franklin Covey Co, 2200 West Parkway Blvd., Salt Lake City, Utah
84119.
(b)                Good Standing.  Guarantor has made all filings and is in good
standing in the State of Utah, and in each other jurisdiction in which the
character of the property it owns or the nature of the business it transacts
makes such filings necessary and where failure to make such filings would result
in a Material Adverse Change.
(c)                Authorization.  The execution, delivery and performance of
the Guarantor Loan Documents by Guarantor are within Guarantor’s corporate,
limited liability company or partnership powers and have been duly authorized by
all necessary action by Guarantor and its directors, shareholders, members,
managers and partners, as applicable.
(d)                No Conflict.  The execution, delivery and performance of the
Guarantor Loan Documents by Guarantor will not violate (1) any provision of the
Guarantor Operating Documents; (2) any legal requirement affecting Guarantor or
any of Guarantor’s respective properties except where a violation of such
requirement would not result in a Material Adverse Change; or (3) any agreement
to which Guarantor is bound or to which Guarantor is a party, except where a
violation of any such agreement would not result in a Material Adverse Change,
and will not result in or require the creation (except as provided in or
contemplated by this Guaranty and the Loan Agreement) of any Lien or Encumbrance
upon any of such properties.
(e)                No Approvals, etc.  All governmental or regulatory orders,
consents, permits, authorizations and approvals required for the present use and
operation of the Guarantor’s business and the Collateral pledged by Guarantor
have been obtained and are in full force and effect, except where failure to
obtain such orders, consents, permits, authorizations or approvals would not
result in a Material Adverse Change.  To the knowledge of Guarantor, no
additional governmental or regulatory actions, filings or registrations with
respect to the Guarantor’s business and the Collateral pledged by Guarantor, and
no approvals, authorizations or consents of any trustee or holder of any
Indebtedness or obligation of Guarantor are required for the due execution,
delivery and performance by Guarantor of their respective duties and obligations
under the Guarantor Loan Documents.
(f)                 Binding Obligations.  This Guaranty and the other Guarantor
Loan Documents have been duly executed by Guarantor, and are the legally valid
and binding obligations of Guarantor, enforceable against Guarantor in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Requirements of
Laws affecting creditors’ rights generally and by general principles of equity.
(g)                Solvency.  After giving effect to this Guaranty, Guarantor is
solvent.  As used in the preceding sentence, “solvent” means, with respect to
any person, that at the time of determination:
(i)                 the fair value of its assets, both at fair valuation and at
present fair saleable value, is in excess of the total amount of its
liabilities, including, without limitation, contingent claims; and
(ii)               it is then able and expects to be able to pay its debts as
they mature; and
(iii)             it has capital sufficient to carry on its business as
conducted and as proposed to be conducted.
Contingent liabilities (such as litigation, guaranties, including but not
limited to this Guaranty, and pension plan liabilities) shall be computed at the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can reasonably be expected to become an actual or
matured liability.
(h)                Inducement.  Guarantor acknowledges and agrees that this
Guaranty is being executed and delivered in connection with, and as an
inducement for Lender to extend, various credit accommodations to Borrower that
are beneficial to the ongoing business and operations of Borrower and Guarantor.
5.                   GUARANTOR COVENANTS.  Until the Obligations are paid and
performed in full, Guarantor agrees that, unless Lender otherwise agrees in
writing in Lender’s absolute and sole discretion:
(a)                Keeping Informed About Borrower and Transaction.  Guarantor
understands the Obligations and the Guarantor Obligations and has had access to
information about the financial condition of Borrower and the ability of
Borrower to perform the Obligations.  Guarantor assumes responsibility for
acquiring and maintaining all necessary information concerning the financial
condition of the Borrower, and any and all endorsers and other guarantors of any
instrument or document evidencing all or any part of the Obligations, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations or
any part thereof that diligent inquiry would reveal, and Guarantor hereby agrees
that Lender shall have no duty to advise Guarantor of information known to
Lender regarding such condition or circumstances.
(b)                Transfer of Assets.  Unless such action would result in a
Material Adverse Change (without taking into consideration subsections (iii) and
(iv) of the definition of Material Adverse Change), Guarantor may sell, convey,
transfer, assign or dispose of Guarantor’s properties or assets, or any right,
title or interest, or any part thereof, or enter into any lease covering all or
any portion thereof or an undivided interest therein, either voluntarily,
involuntarily, or otherwise; provided, however, that Guarantor shall not sell,
transfer, lease, or otherwise dispose of all or any substantial part of its
properties or assets other than such a sale, transfer, lease or disposition to
Borrower or another Guarantor.
(c)                Change of Control.  Without the prior written consent of
Lender, which consent will not be unreasonably withheld or delayed, Guarantor
shall not cause, permit, or suffer any Change of Control to occur.
6.                   SPECIAL PROVISIONS.
(a)                Nature of Guaranty.  This Guaranty is absolute, continuing,
irrevocable, and unconditional.  This Guaranty is a guaranty of payment and
performance when due and not of collection.  This Guaranty shall be effective
and remain in full force and effect until all Obligations are paid and performed
in full, regardless of (i) the genuineness, regularity, legality, validity, or
enforceability of any or all of the liens and encumbrances securing the
Obligations, the Loan Documents, or the Obligations, (ii) any law, regulation,
or rule (federal, state, or local) or any action by any Governmental Authority
discharging, reducing, varying the terms of payment, or otherwise modifying any
of the Obligations or any of the liens and encumbrances securing the
Obligations, or (iii) the death, dissolution, or liquidation of Borrower or any
Guarantor.
(b)                Enforcement Against Guarantor Without Other Action.  Lender,
in its sole and absolute discretion, may enforce this Guaranty against any
Guarantor without first having sought enforcement of any Loan Documents against
Borrower, any other Guarantor, or any collateral.
(c)                Events Not Affecting Guarantor Obligations.  The following
shall not affect, impair, or delay the enforcement of this Guaranty, regardless
of the impact upon any contribution, exoneration, indemnification,
reimbursement, subrogation, and other rights of Guarantor:
(i)                 The bankruptcy, death, disability, dissolution,
incompetence, insolvency, liquidation, or reorganization of Borrower.
(ii)               Any defense of Borrower to payment or performance of any or
all Obligations, or enforcement of any or all liens and encumbrances securing
the Obligations on this Guaranty.
(iii)             The disallowance, discharge, modification of the terms of,
reduction in the amount of, or stay of enforcement of any or all Obligations, or
any or all liens and encumbrances securing the Obligations, in any bankruptcy,
insolvency, reorganization, or other legal proceeding or by any law, ordinance,
regulation, or rule (federal, state, or local).
(iv)              The cessation of liability of Borrower for any or all
Obligations without full satisfaction of such Obligations.
(d)                Acts and Omissions of Lender Not Affecting this Guaranty. 
The following acts and omissions of Lender, in each case in its sole and
absolute discretion, shall not affect, delay, or impair this Guaranty,
regardless of the impact upon any contribution, exoneration, indemnification,
reimbursement, subrogation, or other rights of Guarantor:
(i)                 Lender may compromise, delay enforcement, fail to enforce,
release, settle, or waive any or all Obligations of Borrower or any or all
rights and remedies of Lender against Borrower.
(ii)               Lender may make advances, issue letters of credit, or grant
other financial accommodations for Borrower without requiring satisfaction of
all conditions precedent in the Loan Documents.
(iii)             Lender may obtain, substitute, and release collateral or
additional collateral for the Obligations or this Guaranty.
(iv)              Lender may fail to perfect, fail to protect the priority of,
and fail to insure any or all liens and encumbrances in such collateral.
(v)                Lender may fail to inspect, insure, maintain, preserve, or
protect any or all such collateral.
(vi)              Lender may enforce, compromise, delay enforcement, fail to
enforce, settle, or waive any rights and remedies of Lender as to any or all
such collateral.
(vii)            Lender may assemble, sell, or otherwise dispose of any
collateral in any manner and order Lender determines in its absolute and sole
discretion, and disposition may be for no value, or for less than fair market
value, of the collateral in the absolute and sole discretion of Lender.  With
respect to any collateral that is personal property, Lender shall give Guarantor
ten (10) days’ prior written notice of any sale or other disposition, except for
personal property collateral that is perishable, threatens to decline speedily
in value, is of a type customarily sold on a recognized market, or is cash, cash
equivalents, certificates of deposit or the like, and except as to Lender’s
right of set-off.  Guarantor’s sole right with respect to all collateral shall
be to bid at a sale thereof in accordance with applicable law.
(viii)          Lender may obtain additional obligors for any or all
Obligations, and may substitute or release Borrower or any other obligor.
(ix)              Lender may fail to file or pursue a claim in any bankruptcy,
insolvency, probate, reorganization, or other proceeding as to any or all
Obligations or any or all liens and encumbrances securing the Obligations.
(x)                Lender may subordinate (A) any or all liens and encumbrances
securing the Obligations or this Guaranty, or (B) any or all Obligations.
(xi)              Lender may amend, modify, extend, renew, restate, supplement,
or terminate in whole or in part any or all Loan Documents.
(xii)            Lender may assign any or all of its rights and delegate its
obligations under the Loan Documents, in whole or in part (including, without
limitation, by participation).
(xiii)          Lender may do any other act or make any other omission that
might otherwise constitute an extinguishment or a legal or equitable discharge
of, or defense by, Guarantor.
7.                   GUARANTOR WAIVERS.
(a)                Note and Notice Waivers.  Guarantor waives, to the full
extent permitted by law, presentment, notice of dishonor, protest, notice of
protest, notice of intent to accelerate, notice of acceleration, and all other
notices or demands of any kind (including, without limitation, notice of the
acceptance by Lender of this Guaranty, notice of the existence, creation,
non-payment, or non-performance of any or all Obligations, and notice of the
acts or omissions described in Sections 6(c)and 6(d),excepting only notices
specifically provided for in this Guaranty).
(b)                Waiver of Acts and Omissions of Lender.  Guarantor waives any
defense to enforcement of the Guarantor Obligations or any liens and
encumbrances granted by Guarantor based on acts and omissions of Lender
described in Sections 6(c) and 6(d).
(c)                Waiver of Statutory Provisions.  Guarantor waives any and all
rights and benefits under Utah Code Annotated§ 78-37-1, Utah Code Annotated§
57-1-32and any other similar or replacement statutes or rules now or hereafter
in effect and any other statutes or rules now or hereafter in effect that
purport to confer specific rights upon, or make specific defenses or procedures
available to, guarantors, or limit the right of Lender to recover a deficiency
judgment, or to otherwise proceed, against any person or entity obligated for
payment of the Loan, after any trustee’s sale, any judicial foreclosure sale or
any personal property sale of any collateral securing the Loan.
(d)                Waiver of Statute of Limitations.  To the full extent
permitted by law, Guarantor waives any and all statutes of limitations as a
defense to any or all Obligations.
(e)                Waiver of Law and Equitable Principles Conflicting With This
Guaranty.  Guarantor waives any and all provisions of law and equitable
principles that conflict with this Guaranty.
(f)                 Waiver of Any Obligation of Lender to Inform Guarantor. 
Guarantor waives any right to require Lender, and Lender shall have no
obligation, to provide to Guarantor any information concerning performance of
the Obligations, the ability of Borrower to perform the Obligations, or any
other matter, regardless of what information Lender may have from time to time.
(g)                Waiver of Contribution, Exoneration, Indemnification,
Reimbursement, Subrogation, and Other Rights Against Borrower and Other Loan
Parties.  Until such time as the Obligations have been fully satisfied,
Guarantor waives any and all present and future claims, remedies, and rights of
Guarantor against Borrower or any other guarantor, any collateral, and any other
property, interests in property, or rights to property of Borrower or any other
guarantor (i) arising from any performance by Guarantor hereunder, (ii) arising
from any application of any collateral or any other property, interests in
property, or rights to property of Guarantor to payment or performance of the
Obligations, or (iii) otherwise arising in respect of the Loan Documents,
regardless of whether such claims, remedies, and rights arise under any present
or future agreement, document, or instrument or are provided by any law,
ordinance, regulation, or rule (federal, state, or local) (including, without
limitation, (A) any and all rights of contribution, exoneration, indemnity,
reimbursement, and subrogation, and (B) any and all rights to participate in the
rights and remedies of Lender against Borrower, any other guarantor, and any
collateral).
(h)                WAIVER OF JURY TRIAL.  EACH OF GUARANTOR AND LENDER (BY ITS
ACCEPTANCE HEREOF) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED UPON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH OF GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(i)                 WAIVER OF SPECIAL DAMAGES.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST
LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, THE LOAN OR THE USE OF THE PROCEEDS
THEREOF.
(j)                 MISCELLANEOUS WAIVERS.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, GUARANTOR HEREBY WAIVES ANY AND ALL RIGHTS TO REQUIRE
MARSHALLING OF ASSETS BY LENDER.  WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THIS GUARANTY OR THE OTHER GUARANTOR LOAN DOCUMENTS
(EACH, A “PROCEEDING”), GUARANTOR IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF
THE STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF SALT LAKE,
COUNTY OF SALT LAKE AND STATE OF UTAH, AND (B) WAIVES ANY OBJECTION WHICH IT MAY
HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH
COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING,
THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS
GUARANTY SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. 
GUARANTOR FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF
SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN
ANY PROCEEDING IN ANY UTAH STATE OR UNITED STATES COURT SITTING IN THE CITY OF
SALT LAKE AND COUNTY OF SALT LAKE MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO GUARANTOR AT THE ADDRESS INDICATED BELOW,
AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF GUARANTOR
SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO MAILED.
8.                   SUBORDINATION.  If from time to time Borrower shall have
liabilities or obligations to Guarantor, such liabilities and obligations and
any and all assignments as security, grants in trust, liens, mortgages, security
interests, other encumbrances, and other interests and rights securing such
liabilities and obligations shall at all times be fully subordinate with respect
to (a) assignment as security, grant in trust, lien, mortgage, security
interest, other encumbrance, and other interest and right (if any), (b) time and
right of payment and performance, and (c) rights against any collateral therefor
(if any), to payment and performance in full of the Obligations and the right of
Lender to realize upon any or all Collateral.  Guarantor agrees that such
liabilities and obligations of Borrower to Guarantor shall not be secured by any
assignment as security, grant in trust, lien, mortgage, security interest, other
encumbrance or other interest or right in any property, interests in property,
or rights to property of Borrower and that during the continuance of an Event of
Default, Borrower shall not pay, and Guarantor shall not receive, payments of
any or all liabilities or obligations of Borrower to Guarantor until after
payment and performance of the Obligations in full, unless Lender consents
thereto in writing.  If, notwithstanding the foregoing, during the continuance
of an Event of Default, Guarantor receives any payment from Borrower, such
payment shall be held in trust by Guarantor for the benefit of Lender, shall be
segregated from the other funds of Guarantor, and shall forthwith be paid by
Guarantor to Lender and applied to payment of the Obligations, whether or not
then due.  To secure this Guaranty, Guarantor grants to Lender a lien and
security interest in all liabilities and obligations of Borrower to Guarantor,
in any assignments as security, grants in trust, liens, mortgages, security
interests, other encumbrances, other interests or rights securing such
liabilities and obligations, and in all of Guarantor’s right, title, and
interest in and to any payments, property, interests in property, or rights to
property acquired or received by Guarantor from Borrower in respect of any
liabilities or obligations of Borrower to Guarantor.
9.                   LIMITATION ON OBLIGATIONS.  The provisions of this Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by Guarantor or Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being Guarantor’s “Maximum
Liability”). This Section 9 with respect to the Maximum Liability of Guarantor
is intended solely to preserve the rights of Lender hereunder to the maximum
extent not subject to avoidance under applicable law, and neither Guarantor nor
any other person or entity shall have any right or claim under this Section 9
with respect to the Maximum Liability, except to the extent necessary so that
the obligations of Guarantor hereunder shall not be rendered voidable under
applicable law.
10.               RIGHTS AND REMEDIES OF LENDER.  The rights and remedies of
Lender shall be cumulative and non-exclusive.  Delay, discontinuance, or failure
to exercise any right or remedy of Lender shall not be a waiver thereof, of any
other right or remedy of Lender, or of the time of the essence provision. 
Exercise of any right or remedy of Lender shall not cure or waive any Event of
Default or invalidate any act done in response to any Event of Default.
11.               SURVIVAL.  The representations, warranties, and covenants of
Guarantor in this Guaranty shall survive the execution and delivery of this
Guaranty.
12.               INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION,
WAIVER, APPROVAL, CONSENT, ETC.  This Guaranty contains the complete
understanding and agreement of Guarantor and Lender and supersedes all prior
representations, warranties, agreements, arrangements, understandings, and
negotiations.  No provision of this Guaranty may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the parties
thereto.  Delay or failure by Lender to insist on performance of any obligation
when due or compliance with any other term or condition in this Guaranty shall
not operate as a waiver thereof or of any other obligation, term, or condition
or of the time of the essence provision.  Acceptance of late payments or
performance shall not be a waiver of the time of the essence provision, the
right of Lender to require that subsequent payments or performance be made when
due, or the right of Lender to declare an Event of Default if subsequent
payments or performance are not made when due.  Any approval, consent, or
statement that a matter is satisfactory by Lender under this Guaranty must be in
writing executed by Lender and shall apply only to the person(s) and facts
specifically set forth in the writing.
13.               BINDING EFFECT.  This Guaranty shall be binding upon Guarantor
and shall inure to the benefit of Lender and their successors and assigns, and
the executors, legal administrators, personal representatives, heirs, devisees,
and beneficiaries of Guarantor, provided, however, that Guarantor may not
delegate any of its obligations under this Guaranty and any purported delegation
shall be void.  Lender may from time to time in its absolute and sole discretion
assign its rights and delegate its obligations under the Loan Documents, in
whole or in part, without notice to or consent by Guarantor (including, without
limitation, participation).  In addition to any greater or lesser limitation
provided by law, Guarantor shall not assert against any assignee of Lender any
claims or defenses Guarantor may have against Lender, except claims and
defenses, if any, arising under this Guaranty.
14.               COSTS, EXPENSES, AND FEES.  Guarantor shall promptly pay to
Lender, upon demand, with interest thereon at the Default Interest Rate,
reasonable attorneys’ fees and all costs and other expenses paid or incurred by
Lender in enforcing or exercising its rights or remedies created by, connected
with or provided for in this Guaranty.
15.               SEVERABILITY.  If any provision or any part of any provision
of this Guaranty is unenforceable, the enforceability of the other provisions or
the other provisions and the remainder of the subject provision, respectively,
shall not be affected and they shall remain in full force and effect.
16.               CHOICE OF LAW.  THIS GUARANTY AND THE TRANSACTIONS
CONTEMPLATED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES. 
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY AND THE OTHER GUARANTOR LOAN DOCUMENTS MAY BE TRIED AND LITIGATED
IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF
UTAH OR, IN ANY OTHER COURT IN WHICH A PARTY SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY.  EACH OF GUARANTOR, AND BY ACCEPTANCE HEREOF,  LENDER WAIVES, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ANY STATE OR FEDERAL COURT LOCATED IN THE COUNTY OF
SALT LAKE, STATE OF UTAH.
17.               TIME OF THE ESSENCE.  Time is of the essence with regard to
each provision of this Guaranty as to which time is a factor.
18.               NOTICES AND DEMANDS.  All notices, requests, demands and
consents to be made hereunder to the parties hereto shall be in writing and
shall be delivered by hand or sent by registered mail or certified mail, postage
prepaid, return receipt requested (except for any notice address which is a post
office box, in which case notice may be given by first class mail), through the
United States Postal Service to the addresses shown below, or such other address
which the parties may provide to one another in accordance herewith.  Such
notices, requests, demands and consents, if sent by mail, shall be deemed given
two (2) Business Days after deposit in the United States mail, and if delivered
by hand, shall be deemed given when delivered.
To Lender:            Zions First National Bank
           10 East South Temple, Suite 200
Salt Lake City, Utah 84133
Attn:  Donald Rands
with a copy to:                 Callister Nebeker & McCullough
10 East South Temple, Suite 200
Salt Lake City, Utah 84133
Attn: Bradley E. Morris, Esq.
To Guarantor:                  c/o Franklin Covey Co.
2200 West Parkway Blvd.
Salt Lake City, Utah 84110
Attn: Richard Putnam
with a copy to:                 Dorsey & Whitney LLP
170 South Main Street, Suite 900
Salt Lake City, Utah 84101
Attn: Nolan S. Taylor, Esq.
 
19.               JOINT AND SEVERAL OBLIGATIONS.  This Guaranty may be executed
by more than one person, and in such event the obligations hereunder shall be
the joint and several obligations of each such person.  Each reference to
Guarantor shall be a reference to each person executing this Guaranty
individually and to all such persons collectively.  Each Guarantor’s liability
is independent of the obligations of the other Guarantors.  Lender may bring an
action against any Guarantor to enforce this Guaranty, whether an action is
brought against the other Guarantors.
20.               PARTIAL PERFORMANCE.  Guarantor’s performance of a portion,
but not all, of the Obligations shall in no way limit, affect, modify or abridge
Guarantor’s liability for the Obligations which are not performed.  Without in
any way limiting the generality of the foregoing, in the event that Lender is
awarded a judgment in any suit brought to enforce Guarantor’s covenant to
perform a portion of the  Obligations, such judgment shall in no way be deemed
to release Guarantor from its covenant to perform any portion of the Obligations
which is not the subject of the suit.
21.               INDEMNIFICATION OF LENDER.  TO THE FULLEST EXTENT PERMITTED BY
LAW, GUARANTOR AGREES TO PROTECT, INDEMNIFY, DEFEND AND SAVE HARMLESS LENDER,
ITS DIRECTORS, OFFICERS, AGENTS, ATTORNEYS, AND EMPLOYEES FOR, FROM, AND AGAINST
ANY AND ALL LIABILITY, EXPENSE, OR DAMAGE OF ANY KIND OR NATURE AND FOR, FROM,
AND AGAINST ANY SUITS, CLAIMS, OR DEMANDS, INCLUDING REASONABLE ATTORNEY’S FEES
AND EXPENSES ON ACCOUNT OF ANY MATTER OR THING OR ACTION, WHETHER IN SUIT OR
NOT, ARISING OUT OF THIS GUARANTY, OR IN CONNECTION HEREWITH, EXCLUDING HOWEVER,
ANY MATTERS ARISING OUT OF AN INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR ANY MATTERS ARISING AFTER LENDER HAS TAKEN TITLE TO OR POSSESSION
OF THE COLLATERAL PLEDGED BY ANY GUARANTOR DOCUMENT.  Upon receiving knowledge
of any suit, claim, or demand asserted by a third party that Lender believes is
covered by this indemnity, Lender shall give Guarantor notice of the matter and
an opportunity to defend it, at Guarantor's sole cost and expense, with legal
counsel satisfactory to Lender.  Lender may also require Guarantor to so defend
the matter.  The obligations on the part of Guarantor under this Section 21
shall survive the payment and performance of the Obligations.
22.               RESCISSION OR RETURN OF PAYMENTS.  If at any time or from time
to time, whether before or after payment and performance of the Obligations in
full, all or any part of any amount received by Lender in payment of, or on
account of, any Obligation is or must be, or is claimed to be, avoided,
rescinded, or returned by Lender to Guarantor or any other person for any reason
whatsoever (including, without limitation, bankruptcy, insolvency, or
reorganization of Guarantor or any other person), such Obligation and any liens
and encumbrances that secured such Obligation at the time such avoided,
rescinded, or returned payment was received by Lender shall be deemed to have
continued in existence or shall be reinstated, as the case may be, all as though
such payment had not been received.
23.               COUNTERPART EXECUTION.  This Guaranty may be executed in one
or more counterparts, each of which will be deemed an original and all of which
together will constitute one and the same document.  Signature pages may be
detached from the counterparts and attached to a single copy of this Guaranty to
physically form one document.  Facsimile signature pages will be acceptable,
provided originally signed signature pages are provided to each of the other
parties by overnight courier.
24.               RIGHT OF SET-OFF.  In addition to any other rights and
remedies of Lender, upon the occurrence of an Event of Default, including the
failure of Guarantor to timely perform any obligation hereunder, Lender is
authorized at any time and from time to time during the continuance of such
default or  Event of Default, without prior notice to Guarantor (any such notice
being waived by Guarantor to the fullest extent permitted by law) to set-off and
apply any and all deposits or deposit accounts (general or special, time or
demand, provisional or final) at any time held by Lender to or for the credit or
the account of Guarantor against any and all obligations of Guarantor under the
Loan Documents, now or hereafter existing, irrespective of whether or not Lender
shall have made demand under this Guaranty or any other Loan Document and
although such amounts owed may be contingent or unmatured.
[Remainder of Page Intentionally Left Blank]
 

 
 
    IN WITNESS WHEREOF, guarantor has caused this Guaranty to be executed as of
the date first above written.
 
 

        FRANKLIN COVEY PRINTING, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Treasurer

 
 

        FRANKLIN DEVELOPMENT CORPORATION  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Vice President

 
 

        FRANKLIN COVEY TRAVEL, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Treasurer

 
 

        FRANKLIN COVEY CATALOG SALES, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Treasurer

 
 

        FRANKLIN COVEY CLIENT SALES, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Treasurer

 
 

        FRANKLIN COVEY PRODUCT SALES, INC.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Treasurer

 
 

        FRANKLIN COVEY SERVICES, L.L.C.  
   
  a Utah limited liability company
 
By:  
FRANKLIN COVEY CLIENT SALES, INC.     
a Utah corporation, its member
 
  By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Treasurer

 
 

     
 By:  
FRANKLIN DEVELOPMENT CORPORATION  
   
  a Utah corporation, its member
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Vice President

 
 

        FRANKLIN COVEY MARKETING, LTD.  
   
  a Utah limited partnership
 
By:  
FRANKLIN DEVELOPMENT CORPORATION     
a Utah corporation, its general partner
 
  By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Vice President
"Guarantor"

 
 